Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 32 of U.S. Patent No. 10,526723. Although the claims at issue are not identical, they are not patentably distinct from each other because the sole difference between the instant claims and the patent claims is the means to gas flow of nitrogen. However, it would have been obvious to one of ordinary skill in the art to modify the instant claims to include a means to control and decide on the nitrogen flow, noting that means is claimed in claim 19.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 to 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McSkimming et al (Journal of Crystal Growth) in view of  Gunning et al (Jour. Of applied physics 118 115302).
The McSkimming et al reference teaches a method of growing nitride semiconductors, note entire reference.  The nitride semiconductors are grown by the plasma assisted MBE process.  A plasma of nitrogen is created and flowed to a substrate, while effusion cells create gases of the other starting materials.  The material all deposit onto a substrate growing an epitaxial layer, note, experimental section.  The sole difference between the instant claims and the prior art is the growth rate.  However, the Gunning et al reference teaches growth rates up to 9 um/hr and doping with an n type dopant, note abs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the McSkimming et al process by the teachings of the  Gunning et al references to maintain a stable plasma and still deposit epitaxially at a high rate. 

Claims 4, 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McSkimming et al (Journal of Crystal Growth) in view of Shim et al (6073578) and Gunning et al .
The McSkimming et al, and Gunning et al references are relied on for the same reasons as stated, supra, and differ from the instant claims in the remote plasma. However, the Shim et al reference teaches a barrier plate between the plasma chamber and growth chamber, where the pressure is higher in the plasma chamber.  The plasma chamber is remote from the growth chamber.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the McSkimming et al process by the teachings of the Shim et al reference to have a remote plasma in order to maintain a stable plasma for the deposition step. 
Claims 6 to 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McSkimming et al (Journal of Crystal Growth) in view of Shim et al (6073578) and Gunning et al.
The McSkimming et al, Gunning et al and Shim et al references are relied on for the same reasons as stated, supra, and differ from the instant claims in the conductance value of the barrier.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum, operable conductance in the combined references in order to keep the pressures on both sides to the desired values.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McSkimming et al (Journal of Crystal Growth) in view of Shim et al (6073578) and Gunning et al .
The McSkimming et al, Gunning et al and Shim et al references are relied on for the same reasons as stated, supra, and differ from the instant claims in the gas flows and inert gas.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum, operable gas flows and insert gas in the combined references in order to maintain a plasma and a steady uniform supply of gas to the deposition chamber.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK

/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714